 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 5883 
 
AN ACT 
To make a technical correction in Public Law 112–108. 
 
 
1.Technical correction 
(a)In generalPublic Law 112–108 is amended by striking 115 4th and inserting 208 1st.  
(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of Public Law 112–108.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
